             Case 1:19-cv-09227-LLS Document 7 Filed 02/24/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Quincy Steele and Jimmy Arriola,
 individually and on behalf
 of all others similarly situated,                         Case No. 1:19-cv-09227-LLS

                                 Plaintiffs,
                    -against-
                                                  NOTICE OF MOTION TO DISMISS
 Wegmans Food Markets, Inc.,                      COMPLAINT

                                Defendant.


        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant’s Motion to Dismiss the Complaint, Defendant Wegmans Food Markets, Inc.,

moves, before the Honorable Louis L. Stanton, United States District Court Judge for the

Southern District of New York, at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl St., New York, NY 10007-1312, Courtroom 21C, for an order dismissing the

Complaint of Plaintiffs Quincy Steele and Jimmy Arriola (Dkt. 1) pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, on the grounds that the Complaint fails to state a claim

upon which relief can be granted.


Dated: February 24, 2020                             Respectfully submitted,

                                                     /s/ August T. Horvath
                                                     August T. Horvath (AH 8776)
                                                     ahorvath@foleyhoag.com
                                                     FOLEY HOAG LLP
                                                     1301 Avenue of the Americas, 25th floor
                                                     New York, NY 10019
                                                     Tel: (646) 927-5500
                                                     Fax (646) 927-5599
                                                     Attorneys for Defendant Wegmans Food
                                                     Markets, Inc.


B5064701.1
             Case 1:19-cv-09227-LLS Document 7 Filed 02/24/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 24th day of February 2020, a true and

correct copy of the foregoing document has been served on counsel of record who are deemed to

have consented to electronic service via the Court’s ECF system.




                                             /s/ August T. Horvath
                                             August T. Horvath




B5064701.1
